Luke, J.
1. While the evidence in this case shows that officers went to the defendant’s residence for the purpose of arresting him, the undisputed evidence shows .that they made no attempt to do so until he had committed' two crimes in their presence, to wit, using to them, without provocation, opprobrious words and abusive language, tending to cause a breach of the peace (Penal Code of 1910, § 387), and unlawfully pointing a pistol at one of the officers. Either of these crimes authorized the defendant’s arrest without a warrant, and the question of an illegal arrest is not involved. Especially is this so when - the defendant introduced no witnesses and in his statement to the jury made no contention that he pointed the pistol to prevent an illegal arrest. Such a contention not having been raised by the- evidence or the defendant’s statement, the court properly refused the several requests to charge on that subject.
2. The motion for a continuance was defective, in that it failed to show that the movant expected to have the absent witness present at the next term of court.
3. The verdict was amply authorized by the evidence.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.